Citation Nr: 1625513	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  13-27 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1980 to June 2010 with prior attendance at the United States Naval Academy.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Winston-Salem, North Carolina.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In his September 2013 substantive appeal, the Veteran indicated that he wished to appear for a Travel Board hearing in conjunction with his appeal.  In a December 2014, letter the RO advised the Veteran that a hearing would be scheduled in March 2015 and that additional notice would be provided to the Veteran regarding a specific date and time.  Such notice was never provided to the Veteran or at least there is no indication of the notice in the claims file.  In May 2016, the Veteran's representative requested that the hearing be conducted.  As a hearing has not yet been held regarding the current claims on appeal, and as Travel Board hearings are scheduled by the RO, remand of the appeal is necessary.  See 38 C.F.R. § 20.700 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the Roanoke, Virginia, RO in accordance with his docket number.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

